 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                              Case No. 5:17-CV-02260 (VEB)
 7
     GRACIE AYALA,
 8
                          Plaintiff,          JUDGMENT
 9
     vs.
10
     NANCY BERRYHILL, Acting
11
     Commissioner of Social Security,
12
                          Defendant.
13
           For the reasons set forth in the accompanying Decision and Order, it is hereby
14

15   DECREED THAT (1) Plaintiff’s request for an order remanding this case for further

     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
16
     Commissioner’s request for an order affirming the Commissioner’s final decision
17

18   and dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor

     and this matter is REMANDED for further proceedings consistent with the Decision
19

20                                            1

                   JUDGMENT – AYALA v BERRYHILL 5:17-CV-02260-VEB
 1   and Order; and (4) this case is CLOSED without prejudice to a timely application for

 2   attorneys’ fees and costs.

 3         DATED this 5th day of March, 2019,

 4

 5                                    /s/Victor E. Bianchini
                                      VICTOR E. BIANCHINI
 6                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                    JUDGMENT – AYALA v BERRYHILL 5:17-CV-02260-VEB
